Citation Nr: 1612859	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-42 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disability.  

2.  Entitlement to service connection for a lumbar spine disability.  

3.  Entitlement to service connection for a cervical spine disability, to include as secondary to a lumbar spine disability.  

4.  Entitlement to service connection for a left shoulder disability, to include as secondary to a lumbar spine disability.  

5.  Entitlement to service connection for a left foot disability, to include as secondary to a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to November 1967.  

These matters come before the Board of Veterans' Appeals (Board) from a May 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before a decision review officer (DRO) in January 2014 and a transcript of the hearing has been associated with the claims file and reviewed by the Board.  

These matters were previously remanded by the Board in February 2015.  As discussed below, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  



FINDINGS OF FACT

1.  A chronic skin disability did not have onset during active service and is not otherwise etiologically related to active service.  

2.  A chronic lumbar spine disability did not have onset during active service or within one-year of service discharge and is not otherwise etiologically related to active service.  

3.  A cervical spine disability did not have onset during active service or within one-year of service discharge and is not otherwise etiologically related to active service, to include as secondary to a lumbar spine disability.  

4.  A left shoulder disability did not have onset during active service or within one-year of service discharge and is not otherwise etiologically related to active service, to include as secondary to a lumbar spine disability.  

5.  A left foot disability did not have onset during active service or within one-year of service discharge and is not otherwise etiologically related to active service, to include as secondary to a lumbar spine disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

3.  The criteria for service connection for a cervical spine disability, to include as secondary to a lumbar spine disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  

4.  The criteria for service connection for a left shoulder disability, to include as secondary to a lumbar spine disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  

5.  The criteria for service connection for a left foot disability, to include as secondary to a lumbar spine disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran received proper notice regarding his service connection claims on appeal in November 2006, July 2007, and January 2008.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, Social Security Administration (SSA) disability records, and lay statements.  

In accordance with the February 2015 Board remand directives, VA obtained relevant examinations and/or opinions in May 2015 and June 2015.  The examinations and opinions are adequate to adjudicate the Veteran's claims discussed herein as they were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, they contain sufficient information to allow the Board to apply the relevant statutes, regulations, and rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his representative has identified any additional evidence regarding his claims on appeal.  Hence, no further notice or assistance is required and appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Skin, Lumbar & Cervical Spine, Left Shoulder, Left Foot  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection may also be established on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show the following:  (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; 38 C.F.R. § 3.310(b) (2015).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims entitlement to service connection for a skin disability due to chemical exposure during active service, a lumbar spine disability due to occupational duties during active service, and disabilities of the cervical spine, left shoulder, and left foot both as directly due to active service and as secondary to his lumbar spine disability.  

Service treatment records include a normal clinical evaluation upon entrance to service in September 1964, at which time the Veteran did not report any relevant conditions in a report of medical history.  In August 1965, the Veteran reported pain and soreness in his lower back; a physical examination was essentially negative, and his condition was assessed as a back sprain.  Subsequently, in September 1967, the Veteran was seen for a skin condition on his left thigh; following a dermatology referral, his condition diagnosed as contact dermatitis of the left thigh after a positive patch test reaction to lighter fluid and nickel.  Later that same month, the Veteran's separation physical examination was clinically normal, and he did not report any relevant conditions in a concurrent report of medical history.  The following month, just before separation in October 1967, the Veteran stated that there had been no change in his medical condition since his September 1967 physical examination.  

Post-service private treatment records from September 1999 document the Veteran's reports of pain in his left shoulder and feet.  X-ray studies revealed a small plantar spur and slight hallux valgus deformity of the left foot, and he was also assessed with a lipoma of the left shoulder.  SSA disability records document that the Veteran was found to be disabled effective October 1999 due to a primary diagnosis of degenerative disc disease (DDD).  Private treatment records from November 1999 document a bony degenerative cystic change of the Veteran's left shoulder, and in February 2000, his condition was stated to be a left shoulder lipoma and impingement syndrome.  In March 2000, the Veteran reported ongoing low back and neck pain for some years that had been gradually worsening, without an antecedent traumatic event.  In April 2000, the Veteran was tentatively diagnosed with lumbar and cervical herniated nucleus pulposus (HNP) prior to an MRI to confirm the diagnosis; the MRI subsequently showed significant arthritic degenerative changes of the lumbar and cervical spine.  His private physician stated he was likely to have long-term problems with pain that would inhibit his ability to carry out work responsibilities.  That same month, the Veteran reported that he first noticed cramps in his lower back, neck, and feet in January 1994 and he was unsure if they were related to his employment.  

VA treatment records from August 2000 document the Veteran's chronic back and neck pain over the past two to three years.  The attending physician noted that the Veteran's job required him to lift up to three hundred pounds and to use heavy equipment including a jackhammer.  In November 2000, the Veteran reported his back and neck pain were related to a job injury which he did not immediately report.  Finally, a November 2000 MRI within VA treatment records also documents a small disc herniation and DDD of the lumbar spine and small disc herniation with minimal degenerative change of the cervical spine.  

The Veteran was first afforded a VA examination regarding his claimed musculoskeletal conditions in May 2015.  At that time, he reported that he sustained multiple lumbar and cervical strain injuries during active service lifting chemical barrels; he stated that was treated in service with medication and that he had experienced progressively increasing back and neck pain ever since.  He further reported that he sustained multiple strain injuries to his left shoulder and multiple twisting injuries to the left foot in service while lifting heavy car parts and working on vehicles in the motor pool; he stated these were also treated with medication in service and that he had experienced resulting pain ever since.  Following a physical examination, the VA examiner diagnosed degenerative osteoarthritis and strain of the thoracolumbar spine, degenerative osteoarthritis of the cervical spine, left shoulder impingement syndrome, and a left foot condition.  The examiner opined that the Veteran's lumbar strain was as likely as not service related as he was documented in service treatment records as having complaints of chronic low back pain in 2001.  The examiner further opined that the Veteran's osteoarthritis was less likely as not service related as his lumbar MRI in 2001 showed no evidence of arthritis.  The examiner also concluded that the Veteran's neck, left shoulder, and left foot conditions were less likely than not proximately due to or the result of the Veteran's back condition as there was no anatomic or biomechanical relationship between the lumbar spine and the cervical spine, left shoulder, or left foot to suggest low back problems as etiology for or permanent aggravator for these separate conditions.  

The Veteran was also afforded a VA dermatology examination in May 2015.  He reported that he was working with carbon tetrachloride in the motor pool during active service from 1964-67 and stated that he had recurrent rashes on his lower legs since 2007 but noted that the condition was present for "a while" prior to 2007 treatment.  Following a physical examination, the examiner concluded that the Veteran's diagnosed dermatitis or eczema was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He acknowledged that service treatment records documented the Veteran's contact dermatitis of the left thigh but also noted that his separation examination showed that the condition had resolved given a normal skin examination and the Veteran's denial of any skin problems.  The examiner stated that the Veteran's contact dermatitis noted in service was an isolated life event which resolved completely and that the Veteran's current dermatitis began several decades after military service.  Therefore, there was a lack of continuity of the current dermatitis to the skin condition which existed during active service.  Additionally, the examiner noted that the skin condition during active service was in a completely different location on the left thigh while the current dermatitis affected the skin just above the anterior ankles.  He also stated that it was unlikely that the Veteran's exposure to any chemicals or compounds during military service influenced the development of his current dermatitis, which did not occur until decades after military service.  

The May 2015 VA examiner's opinion that the Veteran's lumbar strain was as likely as not service related based upon documented complaints of chronic low back pain in service treatment records from 2001 is inconsistent with the evidence of record, namely that the Veteran's active service occurred from October 1965 to November 1967.  Therefore, the RO obtained an addendum opinion in June 2015.  

Following a review of the Veteran's claims file and medical record, another VA examiner opined that the Veteran's current back condition was less likely as not related to or caused by his back strain during his active service from 1964-67.  He further stated that a lack of any documentation of ongoing disability and/or need for therapy over a thirty-four year period from service separation to a diagnosis of spinal osteoarthritis in 2001 did not support a nexus between active service and his condition.  

The Veteran has testified and submitted various lay statements in support of his claims.  These statements generally attest that his claimed conditions either had onset during active service or shortly thereafter, or, in the case of his claimed neck, shoulder, and left foot conditions, that they are related to his claimed back condition.  

After a review of the evidence, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claims of entitlement to service connection for disabilities of the skin, lumbar spine, cervical spine, left shoulder, and left foot.  

Initially, the Board notes that there is no probative evidence that the Veteran's currently diagnosed degenerative osteoarthritis of the lumbar and cervical spine, left shoulder impingement syndrome, left foot condition, and dermatitis/eczema first manifested during active service or within one-year of service discharge.  Clearly, arthritis was not noted during service.  In addition, he did not have characteristic manifestations sufficient to identify a chronic disease entity during service or within one year of separation.  Rather, he denied pertinent pathology at separation and the clinical evaluation was normal.

The lay statements of record are probative insofar as they report relevant symptomatology which is capable of lay observation.  See Layno, 6 Vet. App. at 469.  However, insofar as the lay statements of record assert a nexus between the Veteran's current conditions and active service, such statements are of little probative value, as the parties making such statements have not been shown to possess orthopedic or dermatologic medical expertise.  See Jandreau, 492 F.3d at 1376-77.  Additionally, to the extent that the lay statements of record allege in-service onset and continuous symptoms since active service, they are afforded little probative value, as post-service medical records fail to document related reports or treatment of any such conditions prior to 1999.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  Here, we compare the recent lay statements with the contemporaneous events.  At separation, he denied recurrent back pain, a trick or painful shoulder, arthritis and joint deformity.  In addition, the skin, spine, musculoskeletal system and upper extremities were normal on clinical evaluation.  The Board is not presented with silence alone.  Rather, we have evidence of his lay denial of pertinent pathology and contemporaneous normal findings on examination.   We conclude that his specific denials and the normal findings at separation are far more credible and more probative than recent statements advanced in support of this claim.

Most of the probative value of a medical opinion lies in its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444 (2000).  Notably, the VA negative nexus opinions of record were based on thorough reviews of the claims file, the Veteran's reported medical history, and physical examinations; additionally, the resulting opinions clearly address the Veteran's claimed theories of entitlement, both on direct and secondary bases, and provide reasoned analyses and rationales to support the opinions.  As such, the Board affords greatest probative weight to the VA opinions of record, which are factually accurate, fully articulated, and supported by sound reasoning.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).  

In summary, the preponderance of the evidence weighs against the Veteran's claims of entitlement to service connection for disabilities of the skin, lumbar spine, cervical spine, left shoulder, and left foot.  As such, there is no reasonable doubt to be resolved, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


ORDER

Service connection for a skin disability is denied.  

Service connection for a lumbar spine disability is denied.  

Service connection for a cervical spine disability, to include as secondary to a lumbar spine disability, is denied.  

Service connection for a left shoulder disability, to include as secondary to a lumbar spine disability, is denied.  

Service connection for a left foot disability, to include as secondary to a lumbar spine disability, is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


